[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT, #134
I. FACTS
By order of the court, Arena, J., the plaintiff, Maryland National Bank ("MNB"), was substituted for the original plaintiff, MNC Retail Services Corporation, on June 15, 1992. See order, #133. MNB has filed an amended complaint, #133.01, and now moves for summary judgment thereon. The defendants, William J. Petzold, Jr. and William J. Petzold, Inc., have not filed a responsive pleading to the amended complaint.
II. DISCUSSION
"A motion for summary judgment may be filed by any party at any time, addressed to the claim or counter-claim, after the pleadings are closed as between the parties to the motion. Practice Book Sec. 379." (Emphasis added). Esposito v. Wethered, 4 Conn. App. 641, 644,49 A.2d 222 (1985)." Griggs v. B  G Land, Inc., 24 Conn. App. 610,611-12, 590 A.2d 982 (1991). The court finds that the pleadings in this matter are not closed.
III. CONCLUSION
The court, in accordance with its finding CT Page 6339 discussed above, hereby denies the motion for summary judgment.
It is so ordered.
AUSTIN, J.